Title: To George Washington from Edmund Randolph, 13 March 1795
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia March 13. 1795.
        
        The vessel, which is to go to the West Indies for the papers, respecting British captures, being ready to sail, I have the honor to request a warrant on your contingent fund for eight hundred dollars to be paid to the agent, who will embark in her, on account of his expences and trouble, and seven hundred dollars, to defray the charges of records &c.; making in the whole fifteen hundred dollars. I have the honor to be sir with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      